ROY L. RICHTER, Judge.
I respectfully dissent. I find no substantial evidence in the record to support the judgment based on the definition of harassment in Chapter 455 as interpreted by prior decisions. Appellant’s behavior was undoubtedly boorish, but a review of the evidence before the trial court does not support a finding that Respondent suffered from substantial emotional distress.
Respondent’s counsel wrote a letter to Appellant on February 24, 2010, advising Appellant to cease and desist from contacting Respondent. A number of subsequent e-mails exchanged between the parties were offered into evidence. Those e-mails, dated April 14, 2010, April 20, 2010 and May 3, 2010, clearly demonstrate that Respondent was not overly concerned about having contact with Appellant even after counsel wrote a letter demanding no further communication between the parties.
The majority cites a profanity-laced phone call — but that phone call was not made to Respondent, it was made to her father — berating him for not enrolling Respondent in a 4-year college or university, which would have enhanced Respondent’s professional options.
Appellant’s multiple early morning phone calls on August 8, 2010, are the genesis of the Full Order of Protection. As stated in the majority opinion:
The course of conduct must be such as would cause a reasonable adult to suffer substantial emotional distress and must actually cause substantial emotional distress to the petitioner.
Section 455.010(l)(d) RSMo Cum.Supp. 2009. The phrase “substantial emotional distress” means that “the offending conduct must produce a considerable or significant amount of emotional distress in a reasonable person; something markedly greater than the level of uneasiness, nervousness, unhappiness, or the like which are commonly experienced in day to day living.” C.B. v. Buchheit, 254 S.W.3d 207, 210 (Mo.App. E.D.2008). “Conduct that merely causes alarm or distress to the victim but which would not cause substantial emotional distress to a reasonable person does not qualify as harassment.” Id. (quoting State v. Schleiermacher, 924 S.W.2d 269, 274 (Mo. banc 1996)).
Clearly the communications that continued after the letter of February 24, 2010, were not overly upsetting to Respondent, since she exchanged e-mails with the Appellant in April and May of 2010. Appellant’s irate phone call was made to Respondent’s father, not to Respondent. As the majority points out, stalking is not a viable basis for the Order entered. The mutual pushing and shoving incident in Las Vegas took place a year before an Order was requested. Therefore, the Order in this case is obviously based on the middle-of-the-night phone calls. Appellant’s boorish behavior would undoubtedly cause some degree of alarm or distress, but this record does not support the conclusion that a reasonable person would suffer substantial emotional distress. Respondent’s testimony is that she was “upset” and that she found it “stressful” that Appellant did not leave her alone. Re*217spondent did not answer any of the 22 calls, and the voicemail messages left by Appellant during that time period were not threatening.
Respondent had a viable option to curb Appellant’s behavior. “Knowingly mak[ing] repeated unwanted communication to another person” is the statutory definition of the crime of harassment. Section 565.090.1(5) RSMo Cum.Supp. 2009. The subjective and objective requirements of the Adult Abuse Act that prove fatal to this claim are absent from the criminal statute. Appellant’s actions on the morning of August 8 would clearly qualify as harassment as defined in Chapter 565, but they do not qualify under Chapter 455.
In the absence of substantial evidence to support a finding that a reasonable person would have suffered substantial emotional distress, I would reverse the judgment.